Citation Nr: 1313123	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  11-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental condition (loss of teeth), for compensation purposes.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to January 1959.

This appeal to the Board of Veterans Appeals (Board) arose from a March 2010 rating decision in which the RO denied service connection for bilateral hearing loss, a jaw condition, and a dental condition (loss of teeth).  In October 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.  However, the September 2011 substantive appeal was limited to a claim for service connection for a dental condition.  Accordingly, the RO only certified that issue as on appeal.  

In March 2013, the Acting Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

As a final preliminary matter, the Board notes (as discussed in more detail, below), that the RO has adjudicated the claim for service connection for dental disability as one for compensation purposes only.  However, as the Veteran specifically stated in a September 2011 written statement that he was seeking dental care, he has raised the issue of entitlement to service connection for dental treatment purposes.  However, as this matter has not been adjudicated, the Board does not have jurisdiction over it; hence, the matter is referred to the RO for appropriate action (i.e., referral of the claim for dental treatment to the appropriate VA Medical Center).  


FINDINGS OF FACT

1.  In March 2010, the RO, inter alia, denied service connection for disability of the teeth for compensation purposes ; the Veteran filed an NOD in October 2010; and the RO issued an SOC in June 2011.

2.  In response to the SOC, the Veteran filed a substantive appeal in which he limited his appeal to "dental only" and specifically indicated that he was not seeking service connection for compensation purposes, but that he was seeking service connection for dental treatment.



CONCLUSION OF LAW

No specific error of fact or law has been alleged in a substantive appeal on the matter of service connection for a dental condition (loss of teeth) for compensation purposes.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


An appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).  

Although the Board must construe arguments within a substantive appeal in a liberal manner for purposes of determining whether they raise issues on appeal (see 38 C.F.R. § 20.202 (2012)), it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  

Here, the Veteran plainly stated in his substantive appeal that he was appealing "dental only" and further clarified that he was only seeking service connection for treatment purposes.  In this regard, he specified that "I am not looking for a pension, just the dental care I believe due to me."  As indicated in the Introduction, above, the matter of service connection for dental treatment purposes is within the jurisdiction of the Veterans Health Administration and the Board has, above, directed the RO to refer this claim to the appropriate VA Medical Center for adjudication.

However, with respect to the matter at hand, the Veteran's substantive appeal failed to allege any specific error of fact or law with regard to the RO's denial of service connection of a dental disorder (loss of teeth) for compensation purposes.  As such, there are no allegations of error of fact or law for appellate consideration in connection with this matter.  Accordingly, the Board does not have jurisdiction over the matter and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs 


